Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00579-CV

                                       Joseph FAZIO,
                                          Appellant

                                              v.

                 SOUTH TEXAS BLOOD AND TISSUE CENTER, INC.,
                                 Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-19475
                      Honorable Cathleen M. Stryker, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

        We ORDER that appellee South Texas Blood and Tissue Center, Inc. recover its costs of
this appeal from appellant Joseph Fazio.

       SIGNED May 1, 2013.


                                               _________________________________
                                               Marialyn Barnard, Justice